Citation Nr: 1131739	
Decision Date: 08/29/11    Archive Date: 09/07/11

DOCKET NO.  07-33 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence exists to reopen a prior claim for entitlement to service connection for residuals of a septorhinoplasty.

2.  Entitlement to service connection for residuals of a septorhinoplasty with difficulty breathing.

3.  Entitlement to service connection for sleep apnea.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1976 to July 1980.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In his October 2007 substantive appeal, the Veteran requested a hearing before a member of the Board, but withdrew his request in September 2010.

The issues of entitlement to service connection for residuals of a septorhinoplasty with difficulty breathing and entitlement to service connection for sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A November 1980 RO decision denied entitlement to service connection for residuals of a septorhinoplasty; the Veteran did not appeal.  

2.  Evidence received since the November 1980 RO decision is new and material and the Veteran's claim is reopened.  


CONCLUSIONS OF LAW

1.  The November 1980 RO decision that denied entitlement to service connection for residuals of a septorhinoplasty is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2009); 38 C.F.R. § 20.1103 (2010).

2.  New and material evidence has been received since the November 1980 RO decision and the Veteran's claim for entitlement to service connection for residuals of a septorhinoplasty with breath difficulty is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 C.F.R.  § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  However, 38 U.S.C.A. § 5108 provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Hence, before reaching the issue of whether service connection is warranted, the Board must first determine whether the claim may be reopened.  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).

New and material evidence means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant, and which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

The Court has clarified that, with respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  Rather, the reasons for the final disallowance must be considered in determining whether the newly submitted evidence is material.  Id.  Such evidence must tend to prove the merits of the claim as to each essential element that was a reason for that last final disallowance of the claim.  Id.

The RO denied the appellant's prior claim because it found that the septorhinoplasty performed in service was merely ameliorative care for a pre-existing nasal condition which did not permanently aggravate that condition.  Thus, for evidence in this case to be considered new and material, the Veteran must show that his pre-existing nasal disability was permanently aggravated by his military service, including by the October 1977 septorhinoplasty performed in service.  

The Veteran has testified via several written statements that following his surgery, his nasal disability worsened, rather than improved, and he had significant difficulty breathing.  

The Veteran is certainly competent to describe symptoms such as difficulty breathing as it relates to his nasal disability, and solely for the purposes of determining whether or not to reopen the Veteran's claim, the Board must assume that the Veteran's statements are credible concerning the alleged worsening of his nasal disability following his in service surgery.

Additionally, the Veteran has submitted medical records relating to a second septorhinoplasty performed in June 1997 at Alvarado Hospital Medical Center.  The operative report states that "it would appear that the septum had been morselized during the previous nasal surgery.  Several of the cartilaginous fragments were rotated and turned as much as 90 degrees, so as creating very large bulges into the left nostril.  Also there was a gnarled curved portion of the quadrilateral cartridge protruding into the left nostril and a significant spur on the left side of the maxillary crest, again leaning into the left nostril."  

While the Board lacks the medical expertise to properly interpret this report, it seems, perhaps arguably, to suggest that the Veteran's in service septorhinoplasty was not properly performed, though this is not clear (it may be simply a residual of the overall problem the first surgery attempted to correct).  

Based on the above, the Board finds that the Veteran has presented new and material evidence sufficient to reopen his prior claim.  The issue of entitlement to service connection for residuals of a septorhinoplasty will be addressed below in the Remand portion of this opinion.  

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, the Board is granting in full the benefit sought on appeal by reopening the Veteran's prior claim.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

ORDER

New and material evidence having been received, the Veteran's prior claim for entitlement to service connection for residuals of a septorhinoplasty is reopened.  


REMAND

The Veteran is seeking entitlement to service connection for residuals of a septorhinoplasty with difficulty breathing and sleep apnea.  

The Veteran has claimed that a nasal condition that pre-existed his military service was permanently aggravated by a septorhinoplasty performed in October 1977 while the Veteran was on active duty.  The Veteran has testified that following his surgery, his nasal condition worsened and he had increased difficulty breathing, particularly out of the left nostril.  The Veteran has also presented evidence that another septorhinoplasty was performed by a private doctor in June 1997.  

The operative report from Alvarado Hospital Medical Center states that "it would appear that the septum had been morselized during the previous nasal surgery.  Several of the cartilaginous fragments were rotated and turned as much as 90 degrees, so as creating very large bulges into the left nostril.  Also there was a gnarled curved portion of the quadrilateral cartridge protruding into the left nostril and a significant spur on the left side of the maxillary crest, again leaning into the left nostril."  

As noted above, the Board is unsure what this medical report is indicating.  Accordingly, the Board finds that a remand is necessary to afford the Veteran a VA examination and medical opinion.  The examiner is asked to render an opinion as to whether it is at least as likely as not (fifty percent or greater) that the Veteran's pre-existing nasal disability was permanently aggravated by his military service, including his October 1977 septorhinoplasty.  

The Veteran has also testified that he had sleep problems in service, which resulted in complaints from his shipmates, and that he continues to experience disrupted sleep.  While the Veteran does not have a current diagnosis of sleep apnea, he does have a long history of obstructive nasal problems which were present in service and he is certainly competent to describe his sleep difficulties, if not diagnose the underlying cause.  Accordingly, this issue must also be remanded to afford the Veteran a VA examination and medical opinion.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for a VA examination of his nasal condition.  The examiner should note any functional impairment caused by the Veteran's disability, including a full description of the effects of his disability upon his ordinary activities, if any.

The VA examiner is asked to render an opinion as to whether it is at least as likely as not (fifty percent or greater) that the Veteran's nasal disability, which pre-existed his military service, was permanently aggravated by the Veteran's active military service, including an October 1977 septorhinoplasty, beyond the natural progression of the Veteran's disability.  

The VA examiner is asked to render an opinion as to whether it is at least as likely as not (fifty percent or greater) that the Veteran suffers from sleep apnea (the objective basis for a finding that this disability exist, other than the Veteran's subjective statements, should be clearly indicated), and if so, whether it is at least as likely as not that this disability had onset in service or was caused or aggravated by the Veteran's active military service.  

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  All findings should be described in detail and all necessary diagnostic testing performed.

2.  When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


